Citation Nr: 1623101	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and chronic upper respiratory infections.

4. Entitlement to service connection for residuals of hepatitis, to include splenomegaly and chronic liver disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1984 to January 1990 and the Navy from February 15, 1991 to March 10, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veteran Appeals (VA) Regional Office in St. Petersburg, Florida.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran has been provided VA examinations in conjunction with his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c) (4), 3.326(a) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, two separate VA examinations were performed in June 2010 - an audiological examination and a respiratory examination.  A VA liver examination was also performed in September 2010.  

The Veteran has challenged the adequacy of the June 2010 audiological examination.  In his November 2010 statement, he reported that the examiner was late for the VA examination and "rushed" the testing in order to make his next scheduled appointment.  He also challenged the examiner's statement that he reported during the examination that the onset of his tinnitus was several years after his discharge from service.  In his November 2010 statement and in his February 2016 testimony, the Veteran reported that the onset of his tinnitus occurred while he was in service.  Additionally, the Board notes that while hearing loss was no shown in accordance with VA standards at the time of the June 2010 VA examination, six years have passed since the time of that examination.  See 38 C.F.R. § 3.385.  Thus, the Board finds that the June 2010 audiological examination report is inadequate.  Accordingly, VA's a duty to assist requires a new audiological examination.  

An additional VA examination is also needed to clarify whether the Veteran has a current pulmonary disorder and to determine whether such may be related to his in-service bout(s) of pneumonia.  See McClendon v. Nicholson, 20 Vet. App. 79, 83(2006); 38 C.F.R. §§ 3.159(c) (4); 3.326(a) (2015).  Although the June 2010 VA examination report states that the Veteran did not have any active pulmonary disease, VA outpatient treatment records show diagnoses of COPD.  Thus, the June 2010 VA examination is not sufficient to make a fully informed decision on this claim.  See Barr, 21 Vet. App. at 312; D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Finally, the on the VA liver examination in September 2010, the "diagnosis" was left blank.  As such, another VA liver examination is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2011 forward.

2.  After the above development has been completed, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its clinical onset during active service or is related to the Veteran's conceded in-service noise exposure.

In providing this opinion, the examiner should consider and address the Veteran's statements that he that he had problems with hearing loss and tinnitus since service, as well as his complaints of hearing loss noted at the time of his November 1989 separation examination.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA pulmonary examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must identify all pulmonary disorders found to be present since January 2010, to include any COPD, bronchitis, pneumonia residuals, and/or chronic respiratory infections.

For each diagnosed pulmonary disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include the in-service pneumonia diagnosed in October 1984.  

In providing this opinion, the examiner should consider the Veteran's complaints of continuing pulmonary symptoms since service, as well as his post-service treatment for pneumonia in February 2004 and July 2007.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA liver examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must identify all liver disorders found to be present since January 2010, to include any residuals of hepatitis, splenomegaly, etc.  

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include the in-service infectious mononucleosis, hepatitis, and splenomegaly diagnosed in October 1987.

In other words, does the Veteran have any current residuals of his in-service infectious mononucleosis, hepatitis, and/or splenomegaly?

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

5.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

